I5Z-/S*
                                ELECTRONIC RECORD




COA#       05-13-01482-CR                        OFFENSE:        2.04


           Erick Eugene Ford v. The State of
STYLE:     Texas                                 COUNTY:         Dallas

COA DISPOSITION:       MODIFY                    TRIAL COURT:    195th Judicial District Court


DATE: 01/26/2015                  Publish: NO    TC CASE #:      F-1355893-N




                        IN THE COURT OF CRIMINAL APPEALS


         Erick Eugene Ford v. The State of
STYLE:   Texas                                        CCA#:
                                                                        \5%-/f
          PRQ fiE                     Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE:                                                 SIGNED:                            PC:_

JUDGE:                                                PUBLISH:                           DNP:




                                                                                          MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD